Oo fo YN DH F&F W YN

Ww NM NN NY NHN NY Be Be ew Be Se es Se Se ee
CoD KRM BF WH KF GO we HTN DH BB WKH HK SO

Case 2:19-cr-00142-RAJ Document 13 Filed 07/24/19 Page 1of1

—— FILED | ENTERED
LODGED iV

RECEIVE
JUL 24 2019

AT SEA ATTLE
CLERK _U.S. DISTRICT COURT
a WESTERN DISTRICT OF “WASHIN IGTON

DEPUTY

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, nCR19-149 &K AJ

Plaintiff, ORDER CONTINUING DETENTION

ANDREW PETER SOLOMON,
Defendant.

 

 

 

 

An Indictment having been returned against the above-named defendant, now

therefore

IT IS ORDERED that detention be continued as previously set.

DATED this 24" day of July, 2019.

UNIT spotting TE JUDGE

ORDER CONTINUING DETENTION — 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101
(206) 553-7970
